Citation Nr: 1107779	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-23 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for a psychiatric disorder, 
to include anxiety and depression.

2.	Entitlement to service connection for a left ear hearing loss 
disability.

3.	Entitlement to service connection for left ear tinnitus.

4.	Entitlement to service connection for a right shoulder 
disability.

5.	Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1992.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Veteran testified before the undersigned at a March 2010 
hearing at the Nashville RO.  This transcript has been associated 
with the claims file.

The Board notes that the Veteran's appeal was certified to the 
Board on March 17, 2010.  There was additional evidence 
submitted, in the form of a VA psychiatric treatment record, in 
July 2010.  Evidence received more than 90 days after the appeal 
has been certified and the records transferred to the Board will 
not be accepted unless the appellant demonstrates on motion that 
there was good cause for the delay.  38 C.F.R. § 20.1304(b)(1).  
Since the evidence in question existed prior to the Board's 
certification and prior to the Veteran's March 2010 Board 
hearing, and the Veteran has not offered good cause for why it 
was submitted outside the 90 day certification period, the 
evidence will not be considered by the Board.  As such, the 
evidence of a February 2010 VA psychiatric treatment record is 
REFERRED to the RO for further adjudication.

The issues of entitlement to service connection for a left ear 
hearing loss disability, left ear tinnitus, right shoulder 
disability, and left knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's psychiatric disorder is not shown to be due to a 
disease or injury in-service or to any incident of his military 
service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a psychiatric disorder have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in July 2007.  This letter advised the Veteran of the 
information necessary to substantiate his claims and of his and 
VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  This letter also advised the Veteran of 
how disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  As such, the Board finds the duty to assist 
with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

A VA examination was not provided in conjunction with the 
Veteran's claim for a psychiatric disorder, and, as discussed 
below, the evidence of record does not warrant one.  See 38 
C.F.R. § 3.159(c)(4).  In the present case, there is no competent 
evidence of record to support a finding that the Veteran's 
psychiatric disorder is related to service.  The Veteran himself 
has provided statements that his psychiatric disorder is related 
to service, however as he is not competent to provide evidence of 
a diagnosis or etiology of a condition, the record is silent for 
a nexus between the Veteran's current disabilities and his active 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) 
(the Veteran's conclusory lay statement is insufficient to 
trigger VA's duty to provide an examination with an opinion).  
The Veteran has not satisfied all the elements of McLendon; 
therefore, VA is not required to provide him with a VA 
examination in conjunction with his claim.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran is alleging that his psychiatric disorder is related 
to his time spent on active duty.  Specifically he alleges that 
during service he had an episode where he threw a basketball at 
his superior officer and was ordered to undergo a mental 
evaluation.  See March 2010 Board hearing and December 2007 
notice of disagreement.

Here, the Veteran's service treatment records are silent as to 
any treatment, diagnoses or complaints of a psychiatric disorder.  
Service medical records indicate the Veteran was provided a 
medical evaluation at enlistment to service in September 1985.  
At the entrance examination the examiner indicated the Veteran's 
psychiatric system was within normal limits.  Also on his Report 
of Medical History, the Veteran did not indicate that he had any 
psychiatric problems.  

The Veteran was also provided an examination in May 1991.  Again 
the examiner reported that the Veteran's psychiatric system was 
normal.  In a July 1991 Report of Medical History the Veteran 
himself reported no psychiatric disorder.  The Veteran also 
denied a personal or family history of psychosis.  

The Veteran's service treatment records also show that he was 
given a mental evaluation in January 1992.  The finding was that 
the Veteran was suffering from marital problems and impulsive 
features.  An earlier record from January 1992 also reported the 
Veteran underwent various psychological tests and no unusual 
behaviors were noted.  There is no diagnosis in this record, or 
any other service treatment records, that the Veteran suffered 
from a psychiatric disorder.

In short, the records are devoid of any complaints, diagnoses, or 
treatment consistent with a psychiatric disorder.  The lack of 
findings of record weighs against the Veteran's assertion that he 
suffered from this disability in-service.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  For the reasons discussed 
below, the Board finds it did not.

The first evidence of record of a psychiatric disorder is from a 
March 2007 VA treatment record where it is noted that the Veteran 
suffered from depression and anxiety.  The Board notes that this 
record is from approximately 15 years after the Veteran separated 
from service.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein the veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

In the March 2007 VA treatment record all that is noted is that 
the Veteran suffered from depression and anxiety.  However, in a 
June 2007 VA treatment record the Veteran reported his family was 
leaving him out of the probate process they were working on for 
his father.  The Veteran also reported he recently got into a 
fight with his brother in-laws.  The Veteran further reported 
that he was having financial problems and was not able to work 
due to multiple medical injuries.  The examiner diagnosed the 
Veteran with depression and a generalized anxiety disorder.  The 
Veteran did not indicate that his psychiatric disorder started in 
the military.  The examiner did not provide an opinion linking 
the Veteran's psychiatric disorder to active duty.

There is also a January 2008 VA treatment record which indicated 
the Veteran was suffering from homicidal ideations.  The Veteran 
reported a fight which happened in 2006 where he got into a 
physical altercation with his ex-wife's family and another fight 
involving his own siblings.  The Veteran stated that he believed 
he had a problem dealing with anger and controlling his temper.  
The Veteran's past medical history included depression and a 
generalized anxiety disorder.  The Veteran did not reference that 
he believed he had psychiatric disorders which were related to 
active duty.  Furthermore, there is no opinion that the Veteran 
was suffering from a psychiatric disorder that was related to his 
time in-service.

A June 2008 VA treatment record indicated the Veteran was 
hospitalized after he reported with homicidal ideations.  The 
Veteran stated he was still having problems working through his 
father's death, the murder of his nephew, and current medical and 
financial problems.  Throughout the Veteran's 7 day 
hospitalization he reported he was feeling better and his anger 
was resolving.  At his discharge the Veteran denied any suicidal, 
assaultive, or homicidal ideations.  The Veteran also had no 
symptoms of mania, depression, anxiety, or florid psychosis.  
There is no opinion that the Veteran was suffering from a 
psychiatric disorder which was related to service.

Overall the Veteran provided records showing he has been 
receiving psychiatric treatment since 2007.  However, there is no 
evidence in these treatment records that the Veteran's active 
duty was related to his psychiatric disorder.  Furthermore, the 
Veteran has not claimed in the treatment records that his 
psychiatric disorder was caused by active duty.  The Veteran 
first claimed that his psychiatric disorder was related to 
service in his July 2007 claim of entitlement to service 
connection.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Id.  However, in this case, the Veteran's 
contentions are outweighed by the probative medical evidence of 
record showing no relationship between the Veteran's current 
psychiatric disorder and service, as well as evidence showing no 
treatment for a psychiatric disorder until over a decade after 
service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  

In sum, the Board finds that there is no evidence of a 
psychiatric disorder during active duty.  The threshold question 
is whether there is sufficient medical evidence to establish an 
etiological link between the Veteran's current psychiatric 
disorder and active service.  The Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
The lack of competent evidence linking the Veteran's psychiatric 
disorder to service, and the length of time between the Veteran's 
separation from active service and diagnosis of a psychiatric 
disorder weigh against the Veteran's claim.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
psychiatric disorder disability and the benefit of the doubt rule 
does not apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a psychiatric disorder is 
denied.


REMAND

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2010).  With regard to service connection 
claims, the Court held in the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), that an examination is required when (1) 
there is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

Left Ear Hearing Loss and Tinnitus

The Veteran acknowledges that when he entered service he had left 
ear high frequency hearing loss.  However, the Veteran contends 
that his hearing loss worsened in-service.  See e.g., March 2010 
hearing transcript.  The Veteran further alleges that he has had 
ringing in his left ear since an incident involving a ground bar 
simulator.

The Veteran contends that he was riding in a truck when a ground 
bar simulator went off under the truck.  The Veteran contends 
that in addition to being a very loud, unexpected noise, he 
experienced ringing in his ear from that point forward.  The 
Veteran also contends that he was around jet noise throughout his 
active duty.  See e.g., March 2010 hearing transcript.  

The Veteran testified at the March 2010 Board hearing that he 
applied for air traffic control school while in-service and he 
was partially denied acceptance due to his hearing loss.  He 
testified that he would have needed a waiver for his hearing loss 
disability in order to be an air traffic controller.  A service 
treatment record from July 1991 indicated some of the Veteran's 
hearing levels for his left ear had decreased since his September 
1985 enlistment examination.  See September 1985 enlistment 
examination.

The Board notes the Veteran never received a VA examination for 
either his left ear hearing loss disability or his left ear 
tinnitus.  As the Veteran has shown some decrease in his left ear 
hearing while in-service and has provided testimony that his 
tinnitus is related to service, he should be afforded a VA 
examination.  See McLendon, supra.  

Right Shoulder

The Veteran is alleging that his right shoulder disability began 
in-service after he injured his shoulder playing volleyball.  An 
April 1988 service treatment record indicated the Veteran injured 
his shoulder a month earlier playing volleyball and he had 
reinjured it playing softball.  The Veteran was diagnosed with a 
sprained rotator cuff.  A January 1989 service treatment record 
referred the Veteran to an orthopedic consultation to rule out 
rotator cuff problems versus impingement syndrome.  A January 
1989 orthopedic consultation diagnosed the Veteran with 
impingement syndrome.

The Veteran also reported that since service he has undergone 
multiple surgeries for his right shoulder.  See e.g., March 2010 
hearing transcript.  A July 2007 private treatment record also 
opined that although the Veteran has had other incidents where he 
has injured his shoulder since service, his right shoulder 
disability stemmed from his in-service injuries.  

The Veteran never received a VA examination for his right 
shoulder disability.  As there is a positive opinion linking the 
Veteran's right shoulder disability to service and there is 
evidence that he suffered from multiple shoulder injuries while 
on active duty, the Board finds the Veteran should be afforded a 
VA examination to determine the etiology of his right shoulder 
disability.  See McLendon, supra.  

Left Knee

The Veteran is alleging that his left knee disability is the 
result of several injuries which happened in-service.  A December 
1986 service treatment record reported the Veteran suffered a 
left knee patellar ligament sprain after he fell down stairs.  A 
November 1987 service treatment record also diagnosed the Veteran 
with knee strain after he suffered a basketball injury.  A 
February 1992 service treatment record also reported a basketball 
injury caused patellar tendon strain.  The Veteran also reported 
that since service he has had 3 surgeries for his left knee 
disability.  See e.g., March 2010 hearing transcript.  

The Veteran never received a VA examination for his left knee 
disability.  As the Veteran suffered multiple knee injuries while 
in-service, the Board finds that the Veteran should have been 
afforded a VA examination to determine the nature and etiology of 
his current left knee disability.  See McLendon, supra.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination 
to determine the etiology of his left ear 
tinnitus and whether his left ear hearing 
loss was aggravated by service.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review and the examination 
report should reflect that such a review 
was accomplished.  Any medical testing 
should be accomplished.  After reviewing 
the record and examining the Veteran, the 
examiner should provide an opinion as to 
the following:

(a):  Whether the Veteran is 
currently suffering from tinnitus in 
his left ear and if so, whether it is 
at least as likely as not that the 
tinnitus is related to service;

(b)  Whether it is at least as likely 
as not that the Veteran's left ear 
hearing loss disability was 
aggravated by service beyond its 
natural progression.

A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

2.	Schedule the Veteran for a VA examination 
for his right shoulder to ascertain the 
nature and likely etiology.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner for 
review and the examination report should 
reflect that such a review was 
accomplished.  Any medical testing should 
be accomplished.  After reviewing the 
record and examining the Veteran, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any right shoulder disability is 
related to the Veteran's military service.  
A detailed rationale should be provided 
for all opinions.  Conversely, if the 
examiner concludes that an etiological 
opinion cannot be provided, he or she 
should clearly and specifically so specify 
in the examination report, with an 
explanation as to why this is so.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.	Schedule the Veteran for a VA examination 
for his left knee to ascertain the likely 
nature and etiology.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review 
and the examination report should reflect 
that such a review was accomplished.  Any 
medical testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should provide 
an opinion as to whether it is at least as 
likely as not that any left knee 
disability is related to the Veteran's 
military service.  A detailed rationale 
should be provided for all opinions.  
Conversely, if the examiner concludes that 
an etiological opinion cannot be provided, 
he or she should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. 

4.  The Veteran must be advised of the 
importance of reporting to the above-
scheduled VA examinations and of the 
possible adverse consequences, to include 
the denial of his claims, of failing to so 
report.  See 38 C.F.R. § 3.655 (2010).

5.	After completing the above, and any other 
development deemed necessary, the AOJ 
should readjudicate the claim.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


